Citation Nr: 9924935	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-11 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a kidney disorder 
secondary to service-connected disability.

2.  Entitlement to service connection for a back disability 
secondary to service-connected disability.

3.  Entitlement to an increased (compensable) rating for a 
right inguinal hernia.

4.  Entitlement to an increased (compensable) rating for a 
scar between the 4th and 5th digits of the left hand.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right foot disability.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
nasopharyngitis. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1944 to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The issues of whether new and material evidence has been 
received to reopen the claims of entitlement to service 
connection for a right foot disability and nasopharyngitis 
are the subject of the remand portion of this decision.  

In the veteran's substantive appeal, received in June 1998, 
reference is made to an increase relative to a muscle injury 
of the left hand.  Service connection is not in effect for a 
muscle injury of the left hand.  This matter is referred to 
the RO for any appropriate clarification.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
kidney disorder secondary to service-connected disability is 
not plausible, and as such, does not present a complex 
medical question.  

2.  The claim of entitlement to service connection for a back 
disability secondary to service-connected disability is not 
plausible, and as such, does not present a complex medical 
question.

3.  The claims for increased ratings for right inguinal 
hernia and scar between the 4th and 5th digits of the left 
hand are plausible and all relevant evidence necessary for an 
equitable disposition of these issues has been obtained.  

4.  The veteran's service-connected right inguinal hernia is 
not currently manifested by any herniation and this does not 
clearly interfere with normal employability.

5.  The veteran's service-connected scar between the 4th and 
5th digits of the left hand is not superficial, poorly 
nourished, have repeated ulceration, tender and painful on 
objective demonstration, does not limit the function of any 
part, and does not clearly interfere with normal 
employability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
kidney disorder secondary to service-connected disability is 
not well grounded, and an independent medical opinion is not 
warranted.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 
3.328, 20.901 (1998).  

2.  The claim of entitlement to service connection for a back 
disability secondary to service-connected disability is not 
well grounded, and an independent medical opinion is not 
warranted.  38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.328, 
20.901.  

3.  The claims of entitlement to increased ratings for right 
inguinal hernia and scar between the 4th and 5th digits of 
the left hand are well grounded.  38 U.S.C.A. § 5107(a).  

4.  The criteria for a compensable evaluation for right 
inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.324, 4.1, 4.2, 4.7, 4.10, 
Diagnostic Code 7338 (1998).  

5.  The criteria for a compensable evaluation for a scar 
between the 4th and 5th digits of the left hand have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.324, 4.1, 
4.2, 4.7, 4.10, Part 4, Diagnostic Codes 7803, 7804, 7805 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Kidney and Back

The threshold question is whether the veteran's claims of 
entitlement to service connection for a kidney disorder and a 
back disability secondary to service-connected disability are 
well grounded under 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  There must be more than a mere allegation, 
the claim must be accompanied by evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Moreover, where a determinative issue involves a diagnosis or 
a medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In order for a claim for secondary 
service connection to be well grounded there must be evidence 
both of a current disability and of an etiological 
relationship between that disability and service-connected 
disability.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  

For secondary service connection to be granted, it must shown 
that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a) (1998); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection is in effect for a scar between the 4th 
and 5th digits of the left hand and for right inguinal 
hernia, both evaluated as noncompensably disabling.  

The record reflects that the veteran currently has arthritis 
of the lumbar, thoracic and cervical spine, as well as 
degenerative disc disease of the lumbar spine and cysts of 
the kidney.  See VA hospital discharge summaries relating to 
hospitalizations in April and May 1985 and March 1995 and the 
report of a June 1997 VA back examination.

In order for the veteran's claims of entitlement to service 
connection for a kidney disorder and a back disability 
secondary to service-connected disability to be well 
grounded, he must submit competent medical evidence 
indicating that he currently has these disabilities and that 
they are proximately due to, or the result of, or have been 
chronically worsened by, service-connected disability.

There is competent medical evidence that the veteran 
currently has disability of the back and of the kidney.  
However, there is no competent medical evidence that 
associates either his back or kidney disabilities as being 
proximately due to or chronically worsened by any service-
connected disability.  The veteran has offered his statements 
indicating his belief that he has back and kidney 
disabilities related to service-connected disability, but, as 
a lay person, he is not qualified to establish a medical 
diagnosis or show a medical etiology merely by his own 
assertion, as such matters require medical expertise.  See 
Grottveit and Espiritu.  The Board, therefore, concludes that 
without the requisite competent probative medical evidence 
establishing that the veteran's currently manifested back and 
kidney disabilities are proximately due to or the result of, 
or have been chronically worsened by, his service-connected 
disabilities, the claims of entitlement to service connection 
for a kidney disorder and a back disability secondary to 
service-connected disability are not well grounded.  See 
Jones.  The Board notes the veteran's request for thorough 
and contemporaneous examinations and advisory/independent 
medical opinion.  However, since he has failed to submit 
well-grounded claims, there is no duty to assist him in the 
development of his claims.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claims for 
disability compensation for the above-discussed disabilities.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

II.  Increased Ratings

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are plausible and capable of 
substantiation and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The veteran 
has been afforded VA examinations and treatment records have 
been obtained.  In the veteran's substantive appeal a desire 
to be afforded thorough and contemporaneous examinations is 
indicated.  A review of the reports of the examinations 
accomplished in June 1997 reflects that they are thorough and 
they are contemporaneous with his current appeal, noting that 
his claim was filed in March of 1997.  

Although the report of the VA examination, with respect to 
his inguinal hernia, reflects that the examiner did not 
review the veteran's claims file, the report of the 
examination indicates that the examiner was aware of the 
veteran's medical history, noting that the report in the 
diagnostic/clinical test results reflects reference to 
historical data.  Further, a February 1996 VA outpatient 
treatment record reflects that the veteran was the patient of 
the physician who conducted the June 1997 VA intestine 
examination.  Therefore, the Board concludes, especially in 
light of the negative findings with respect to any current 
manifestation of herniation, that the examinations are 
thorough, full, and complete.  Accordingly, the Board is 
satisfied that all relevant evidence that is available has 
been obtained regarding the claims, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Inguinal Hernia

VA treatment records do not reflect any complaints, finding, 
or treatment for right inguinal hernia.  The report of a June 
1997 VA intestine examination reflects that the veteran 
complained of off-and-on pain in the right groin that was 
worse when standing or walking.  Examination of the abdomen 
was unremarkable.  Examination of the right lower quadrant 
and inguinal region showed no evidence of hernia.  The right 
inguinal ring was palpable but no herniation was palpable.  
The diagnosis was no evidence of palpable inguinal or scrotal 
hernia.

The veteran's service-connected right inguinal hernia has 
been evaluated under Diagnostic Code 7338 of the Rating 
Schedule.  Diagnostic Code 7338 provides that for an inguinal 
hernia that is small, reducible, or without true hernia 
protrusion a noncompensable evaluation is warranted.  For an 
inguinal hernia that is not operated, but remedial, a 
noncompensable evaluation is warranted.  For inguinal hernia 
that is postoperative recurrent, readily reducible and well 
supported by truss or belt, a 10 percent evaluation is 
warranted.  

The competent medical evidence reflects that the veteran does 
not currently have any herniation in the inguinal area.  
Therefore, a preponderance of the evidence is against a 
compensable evaluation for right inguinal hernia because the 
veteran does not meet any of the criteria for a compensable 
evaluation.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 4.7, 
Part 4, Diagnostic Code 7338.  

Left Hand Scar

VA outpatient treatment records do not reflect any complaints 
or findings with respect to the veteran's scar on the left 
hand.  The report of a June 1997 VA examination reflects that 
the veteran had no complaints regarding his left hand.  
Examination of the left hand revealed a scar that was hardly 
visible.  The scar was between the little finger and the 
fourth finger of the left hand.  It was flat and the color 
almost merged in color with the surrounding skin.  There was 
no evidence of keloid formation, adherence, or herniation.  
There was no evidence of inflammation, swelling, depression, 
or ulceration.  There were no tenderness and no cosmetic 
effects.  There was no limitation of function.  The diagnosis 
was residual scar between the little finger and fourth finger 
of the left hand.  

The veteran's scar between the 4th and 5th digits of the left 
hand has been evaluated under Diagnostic Code 7805.  
Diagnostic Code 7805 provides that scars may be rated on 
limitation of function of the part affected.  Diagnostic 
Code 7803 provides that scars that are superficial, poorly 
nourished, with repeated ulceration, warrant a 10 percent 
evaluation.  Diagnostic Code 7804 provides that scars that 
are superficial, tender and painful on objective 
demonstration, warrant a 10 percent evaluation.  

The competent medical evidence of record reflects that the 
scar is not superficial, not poorly nourished, and does not 
have repeated ulceration.  The competent medical evidence 
also reflects that the scar is not tender and painful on 
objective demonstration and does not limit the function of 
any part.  On the basis of this evidence, all of the 
competent medical evidence is against a finding that the scar 
between the 4th and 5th digits of the left hand warrants a 
compensable evaluation.  There is no competent medical 
evidence that supports a finding that a compensable 
evaluation is warranted.  Accordingly, a preponderance of the 
evidence is against a compensable evaluation for the scar 
between the 4th and 5th digits of the left hand under any 
applicable rating criteria.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805.  

The veteran's two service-connected disabilities are both 
evaluated as noncompensably disabling.  Whenever a veteran 
has two or more separate permanent service-connected 
disabilities of such character as clearly to interfere with 
normal employability, even though none are compensable, a 
10 percent rating may be granted.  38 C.F.R. § 3.324.  There 
is no competent medical evidence that indicates that either 
the veteran's right inguinal hernia or the scar between the 
4th and 5th digits of the left hand clearly interfere with 
normal employability.  Rather, the competent medical evidence 
reflects that the veteran does not currently experience any 
herniation in the right inguinal area and that the scar does 
not affect the function of the left hand.  Therefore, a 
preponderance of the evidence is against the award of a 
separate 10 percent rating under 38 C.F.R. § 3.324.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
Rating Schedule.  


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for a kidney disorder secondary to service-
connected disability not having been submitted, the appeal 
with respect to this issue is denied.

Evidence of a well-grounded claim for entitlement to service 
connection for a back disability secondary to service-
connected disability not having been submitted, the appeal 
with respect to this issue is denied.  

An increased rating for right inguinal hernia is denied.

An increased rating for a scar between the 4th and 5th digits 
of the left hand is denied.  


REMAND

The record reflects that the RO's analysis with respect to 
whether new and material evidence has been received to reopen 
the claims of entitlement to service connection for a right 
foot disability and nasopharyngitis was based on law in 
effect prior to Hodge v. West, 155 F.3rd 1356, 1363 (Fed. 
Cir. 1998); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

Therefore, the case is REMANDED to the RO for the following 
action:

1.  The RO should readjudicate the issues 
of whether new and material evidence has 
been received to reopen the claims for 
service connection for a right foot 
disability and for nasopharyngitis in 
light of the holding set forth in Hodge, 
Elkins, and Winters.

2.  If any benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued to the veteran and 
his representative and they should be 
provided with the appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the veteran unless he is otherwise notified.  
By this REMAND the Board intimates no opinion as to the final 
outcome warranted.  



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

 

